DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1, Figures 1A, 1B, 15A, 15B, and 15C 
Species 2, Figures 2A, 2B, and 14 
Species 3, Figures 3 and 4 
Species 4, Figures 5, 18, 19 and 20
Species 5, Figures 6 and 17 
Species 6, Figure 7 
Species 7, Figures 21 and 22
Species 8, Figure 10
Species 9, Figure 11
Species 10, Figures 12 and 13
Species 11, Figure 8
Species 12, Figure 23
Species 13, Figure 24

The species are independent or distinct because claims to the different species recite different features and characteristics of the base (i.e. singular-piece base, two- plates, modified plate/sub-plate, base with larger and smaller cavity sections, base with cavity and guide elements alongside modified keyhole cavities),  different features and characteristics of the volume holder (volume holder with sealing member, with different locations for the ferrous material, and volume holder with ferrous material attachment element), and various attachment elements for attaching the base to a surface (i.e. magnet, suction cup, and male attachment element).  Species 1 as shown in Figures 1A, 1B, 15A, 15B, and 15C illustrates a single-piece base with a magnet. Species 2 as shown in Figures 2A, 2B, and 14 illustrates first and second plates as the base, and with a magnet. Species 3 as shown in Figures 3 and 4 illustrates a modified plate and a sub-plate as the base, and has male and female attachment elements 32, 33. Species 4 as shown in Figure 5 and 18 has first and second plates as the base with a suction cup. Species 5 as shown in Figures 6, 17 is a single-piece base with a suction cup. Species 6 as shown in Figure 7 has first and second plates as the base and a male attachment element.  Species 7 as shown in Figures 21 and 22 has a single-piece base with a cavity and a guide element.  Species 8 as shown in Figure 10 has the ferrous material location on the bottom. Meanwhile Species 9 as shown in Figure 11 has the ferrous material disposed in a sealing element. Species 10 as shown in Figures 12 and 13 has the ferrous material disposed in a ferrous material attachment element. Species 11 as shown in Figure 8 has the semi-permanent attachments for the base. Species 12 as shown in Figure 23 has base with cavity and guide elements and modified keyhole 
These species are not obvious variants of each other based on the current record.  For example, the two-plates serving as base, has a volume 25 therebetween and may be made of ferrous material, are thereby structurally and compositionally distinct and different from the single-piece base. Likewise, the modified plate and sub-plate version are structurally distinct and different from the single-piece base.  Likewise, the base with a cavity is structurally distinct from the base without cavity. The attachment elements for magnets, suction cup, and male attachment elements are structurally and compositionally distinct and different from one another. Moreover, each attachment element is different from one another also with respect to principles of operation thereof.  In addition, the volume holder has different embodiments with different features and characteristics such as one with sealing member, with different locations for the ferrous material, and with a ferrous material attachment element.
Furthermore, alternative embodiment has the semi-permanent attachments for the base, while another has a base with cavity and guide elements and modified keyhole cavities. On top of that, another alternative embodiment has larger and smaller cavities sections alongside suction cup for another type of base. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  This clearly imparts a serious burden on the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made due to degree of complexity of issues and details for careful consideration.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   Eret McNichols can be reached on 571-270-7363.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /DING Y TAN/ Examiner, Art Unit 3632                                                                                                                                                                                                                                                                                                                                                                                                              /ERET C MCNICHOLS/Primary Examiner, Art Unit 3632